Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Examiner NOTE:  Examiner request applicant to use readable ink when claims are amended or any documents sent for scanning, as it’s viewed below the new amendment prints are very faded that is almost NOT readable/legible and NOT normal printed-ink, to avoid miss-interpretation of the faded-print, in future communications, if not readable and/or legible, Examiner may request applicant for new set of replacement claims. 
    PNG
    media_image1.png
    656
    880
    media_image1.png
    Greyscale

------------------------------------------------------------------------------------------------------

This office action is in response to applicant's Arguments/Remarks filed 09/17/2021, claims 2, 3, 4, 9, 10, 11 are cancelled, pending claims are: claims 6-7, 13, 14 previously 

Response to Arguments

     Response to applicant’s argument with respect to the objected drawings is moot as the applicant’s amendments to drawing figures 3-4 overcome the objections, therefore, the drawing Objections withdrawn.  
     Response to applicant’s argument with respect to the rejected claims is moot as the applicant’s amendments to claims overcomes the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 1-5, 8-12, and 15 withdrawn, and claims are rejected under new ground of rejection(s) as necessitated by Applicant's amendments.  
Claim Objections
     Independent claims 1 and 8 are objected to because of the following: the term “another terminal” is introduced new, however, referencing to this term, the term is changed to “other”, “the other terminal”, it appears as new terms that is not introduced previously within the claim limitations, to correct terms applicant shall be consistent throughout the claims language and limitations, therefore, applicant shall select term “other terminal” or “another terminal”.   Applicant’s correction is required.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claims 1, 5, 8, 12, 15, 16, and 17 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over 3GPP (herein 3GPP, 3GPP TS 24.379 V1.0.0, December 2015) in view of Novlan (Novlan et al., U. S. Publication No. 20140112194).       Regarding independent claim 1, 3GPP discloses a method, performed by a terminal (e.g., 3GPP, User Equipment (UE)), of performing communication, the method comprising: receiving from another terminal (e.g., Fig. 11.2.1.1-1, (page 98), state of transmission on the UE for private call control), a private call setup request message (e.g., section 11.2.2..1, 11.2.2.2 (page 100), Private call setup request message), receiving from the other terminal, a call release message before receiving a user indication with respect to the private call request message (e.g., section11.2.2.2.8 , private call accept ACK in response to the request accordingly); generating a call release acknowledgement message including a call identifier information element (IE), a caller IE and a callee IE (e.g., section11.2.2.2.8 , private call accept ACK in response to the request accordingly), based on receiving the call release message (e.g., section11.2.2.2.8 , private call accept ACK in response to the request accordingly); transmitting to the other terminal, the call release (e.g., page 108, section 11.2.2.5.4, acknowledging private call release: when in step S4, when part of ongoing call state, upon receiving a Private Call Release message, the MCPTT Client…), and starting a timer for waiting for a message with a same call identifier, as a call identifier corresponding to the call identifier IE (e.g., section 11.2.2.5.4 (page 108), Acknowledging private call release: “...shall start timer Tz…” (page 111, table B.3.1-1)).       Although, 3GPP does not specifically use the term “terminal”, however, in related art dealing with communication system between terminals (e.g., Fig. 4B,  prg. [0014], and [0047]), Novlan teaches terminal (e.g., Fig. 3, 4B, prg. [0027], lines, 9-15, Transceiver (310) (Communicator), Processor (340)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Novlan’s communication system terminal with 3GPP’s communication system client device to provide communication system with terminals that improves public safety networks and mobile communications (Novlan, e.g., prg. [0003], lines 7-16).      Regarding independent claim 8, 3GPP discloses a terminal for performing communication (e.g., Fig. 11.2.1.1-1, (page 98), section 11.2.2.5.4 (page 108), the device (terminal) Acknowledging private call release message, the Mission Critical Push-to-Talk (MCPTT) client: generate a private call…, send call identity.., set MCPTT user ID…), the terminal (e.g., 3GPP, User Equipment (UE)) comprising: a transceiver: and a processor coupled with the transceiver (e.g., 3GPP, User Equipment (UE) processes, receives, and transmits to-from another UE or base-station, and/or network etc. as discussed throughout the 3GPP and configured to: control the transceiver to receive, from another terminal, a private call setup request message, control the transceiver to receive, from the other terminal (e.g., Fig. 11.2.1.1-1, (page 98), state of transmission on the UE for private call control), a call release message, before receiving a user indication with respect to the private call setup request message (e.g., section 11.2.2..1, 11.2.2.2 (page 100), Private call setup request message), generate a call release acknowledgement message including a call identifier information element (IE), a caller IE and a callee IE (e.g., section11.2.2.2.8 , private call accept ACK in response to the request accordingly), based on receiving the call release message (e.g., section11.2.2.2.8 , private call accept ACK in response to the request accordingly, control the transceiver to transmit, to the other terminal, the call release acknowledgement message (e.g., page 108, section 11.2.2.5.4, acknowledging private call release: when in step S4, when part of ongoing call state, upon receiving a Private Call Release message, the MCPTT Client…), and start a timer for waiting for a message with a same call identifier as a call identifier corresponding to the call identifier IE (e.g., section 11.2.2.5.4 (page 108), Acknowledging private call release: “...shall start timer Tz…” (page 111, table B.3.1-1)).       Although, 3GPP does not specifically use the term “terminal”, however, in related art dealing with communication system between terminals (e.g., Fig. 4B,  prg. [0014], and [0047]), Novlan teaches terminal (e.g., Fig. 3, 4B, prg. [0027], lines, 9-15, Transceiver (310) (Communicator), Processor (340)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Novlan’s communication system terminal with 3GPP’s communication system client device to (Novlan, e.g., prg. [0003], lines 7-16).       Regarding claims 5 and 12, 3GPP in view of Novlan teach all the limitations in claims 1, 8, and further, 3GPP teaches entering an ignoring same call identification (ID) state based on the received call release message (e.g., section 11.2.2.5.4 (page 108), Acknowledging private call release ….5) shall enter the S1: Ignoring same call id’ state..”).      Regarding claims 16 and 17, 3GPP in view of Novlan teach all the limitations in claims 1, 8, and further, 3GPP teaches wherein the terminal is in a pending state when the terminal has presented a notification to the user for the private call setup request message and is waiting for the user indication (e.g., section 11.2.2.5.4 (page 108), Acknowledging private call release: “   When in the ‘S4:Part of ongoing call’ state, upon receiving a PRIVATE CALL RELEASE message   ” ;the state S4 of is identical to the state S4 (described on page 98-99), that is as applicant’s specification figure 2).      Regarding claim 15, 3GPP in view of Novlan teach all the limitations in claim 1, and further, Novlan teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 in a computer (e.g., prg. [0034], [0045]).

Conclusion

The prior art made of record considered pertinent to applicant's disclosure Applicant’s admitted art 3GPP, 3GPP TS 24.379 V1.0.0, December 2015. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
November 20, 2021